Opinion filed October 16, 2020




                                       In The


        Eleventh Court of Appeals
                                     ___________

                                 No. 11-19-00067-CV
                                     ___________

                         BEVERLY AYER, Appellant
                                         V.
              ROBERT STOREY WILSON, D.O., Appellee


                     On Appeal from the 266th District Court
                              Erath County, Texas
                        Trial Court Cause No. CV35440


                      MEMORANDUM OPINION
      Appellant, Beverly Ayer, has filed in this court a motion to dismiss this appeal.
In the motion, Appellant states that the parties to this appeal “have reached an
agreement to compromise and settle” the issues involved in this appeal. Appellant
asks this court to dismiss the appeal and to tax costs on appeal against the party
incurring same. In accordance with Appellant’s request, we dismiss this appeal. See
TEX. R. APP. P. 42.1(a)(1).
        The motion to dismiss is granted, and the appeal is dismissed.


                                                                   PER CURIAM


October 16, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2